         Case 2:20-cv-00900-GAM Document 34 Filed 01/25/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SHANIKA SMITH,                                         :
                       Plaintiff,                      :               CIVIL ACTION
                                                       :               No. 20-00900
                       v.                              :
                                                       :
RB DISTRIBUTION, INC. ET AL                            :
                                                       :
                       Defendants.                     :



                                               ORDER
       This 25th day of January, 2021, it is hereby ORDERED that Defendant’s Motion to

Dismiss, ECF 25, is GRANTED in part and DENIED in part. The Motion is DENIED as to

Plaintiff’s claim for Intentional Infliction of Emotional Distress. In all other respects it is

GRANTED.

                                                       /s/ Gerald Austin McHugh__
                                                       United States District Judge
